705 N.W.2d 342 (2005)
474 Mich. 915
MICHIGAN DEPARTMENT OF CIVIL RIGHTS ex rel Burnette BURNSIDE, Claimant-Appellee,
v.
FASHION BUG OF DETROIT, Respondent-Appellant.
Docket No. 126254. COA No. 240325.
Supreme Court of Michigan.
November 3, 2005.
On order of the Court, the motion for reconsideration of this Court's order of July 21, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., dissents and states as follows:
I would grant reconsideration. On reconsideration, I would deny leave to appeal for the reasons stated in my dissent to the order reversing the judgment of the Court of Appeals.
WEAVER J., dissents and states as follows:
I would grant reconsideration. On reconsideration, I would deny leave to appeal for the reasons stated in my dissent to the order reversing the judgment of the Court of Appeals in this case. 473 Mich. 863, 874, 702 N.W.2d 154 (2005) (WEAVER, J. dissenting).
MARILYN J. KELLY, J., dissents and states as follows:
I would grant reconsideration. On reconsideration, I would deny leave to appeal for the reasons stated in my dissent of July 21, 2005.